2:18-cv-02288-DCN       Date Filed 11/23/20     Entry Number 127        Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

     UNTIED STATES OF AMERICA,              )
                                            )
                        Plaintiff,          )
                                            )                No. 2:18-cv-2288-DCN
                   vs.                      )
                                            )                      ORDER
     PAUL EDWARD MASHNI; PEM                )
     RESIDENTIAL, LLC; PEM REAL ESTATE )
     GROUP, LLC; FINISH LINE FOUNDATION )
     II, INC.; KIAWAH RIVER FARMS, LLC;     )
     KIAWAH RIVER EXCAVATING &              )
     EARTHWORKS, LLC; KRF XSL, LLC; SC )
     INVESTMENT HOLDINGS, LLC; and SC       )
     INVESTMENT HOLDINS, LLC,               )
                                            )
                        Defendants.         )
     _______________________________________)

            The following matter is before the court on the government’s motion to compel,

     ECF No. 61, and defendants Paul Edward Mashni; PEM Residential, LLC; PEM Real

     Estate Group, LLC; Finish Line Foundation II, Inc.; Kiawah River Farms, LLC; Kiawah

     River Excavating & Earthworks, LLC; KRF XSL, LLC; SC Investment Holdings, LLC;

     and SC Investment Holdins, LLC’s (collectively “defendants”) motion to bifurcate, ECF

     No. 64. For the reasons set forth below, the court grants the motion to compel and denies

     the motion to bifurcate.

                                      I. BACKGROUND

            The government brings this civil enforcement action pursuant to the Clean Water

     Act (“CWA”) to obtain injunctive relief and civil penalties against defendants. Mashni is

     developing two residential communities on John’s Island, South Carolina, near the Stono

     and Kiawah Rivers. The remaining defendants are entities involved in the development

                                                 1
2:18-cv-02288-DCN       Date Filed 11/23/20      Entry Number 127         Page 2 of 11




     projects, each of which the government claims is owned and operated by Mashni. The

     government alleges that in preparing the sites for construction, defendants violated the

     CWA by discharging pollutants into the Kiawah and Stono watersheds and redistributing

     soil to fill government-protected waters. On August 17, 2018, the government filed its

     complaint against defendants, alleging CWA violations with respect to each residential

     development. ECF No. 1, Compl. On September 23, 2019, the court dismissed the

     government’s claim with respect to the Kiawah River residential development. ECF No.

     50. Over the past year, the government and defendants have jointly filed seven motions

     to stay the matter while engaging in efforts to resolve the dispute without further

     litigation. See ECF Nos. 67, 70, 72, 76, 84, 87, 89. Eventually, negotiation efforts broke

     down, and the parties submitted a consent amended scheduling order under which the

     case is now set to proceed.

            Back in October 2019, prior to the parties’ failed settlement efforts, the

     government filed a motion to compel, seeking production of defendants’ financial

     records. ECF No. 61. After the parties exhausted attempts at settlement negotiation and

     filed an amended scheduling order, on October 29, 2020, defendants responded to the

     motion. ECF No. 111. On November 5, 2020, the government replied. ECF No. 115.

     Also pending before the court is defendants’ motion to bifurcate, which defendants filed

     on November 6, 2019. ECF No. 64. After the filing of the amended scheduling order,

     the government responded on November 5, 2020. ECF No. 114. And on November 12,

     2020, defendants replied. ECF No. 121. The court held a hearing on the motions on

     November 19, 2020. As such, the motions are now ripe for the court’s review.




                                                  2
2:18-cv-02288-DCN       Date Filed 11/23/20       Entry Number 127         Page 3 of 11




                                         II. DISCUSSION

            A. Motion to Bifurcate

            Because the court’s resolution of the government’s motion to compel depends

     upon the outcome of the motion to bifurcate, the court discusses the motion to bifurcate

     first. Defendants argue that the court should bifurcate this action into two distinct phases.

     In the first, a jury will determine whether defendants violated the Clean Water Act. In

     the second, if necessary, the court will determine the appropriate penalties for the

     violations. Defendants contends that discovery with respect to the penalty phase should

     not commence until the liability phase is concluded. The government argues that

     bifurcation is inappropriate. For the reasons discussed below, the court agrees with the

     government and denies the motion.

            To determine whether bifurcation is appropriate, a brief review of the Clean

     Water Act is necessary. A defendant violates the Clean Water Act where (1) his or her

     unauthorized activities resulted in (2) a discharge (3) of a pollutant (4) from a point

     source (5) into the “waters of the United States.” 33 U.S.C. §§ 1311(a), 1344. The

     government must prove each element. For this “liability phase” of trial, the defendant is

     entitled to a jury, if requested. Tull v. United States, 481 U.S. 412, 423–25 (1987). If a

     defendant’s liability is established, the Clean Water Act authorizes the court to impose

     injunctions and civil penalties of up to $55,800 per day for each violation. 33 U.S.C.

     § 1319(b), (d); 40 C.F.R. § 19.4. In determining the appropriate amount of civil

     penalties, the court considers:

            the seriousness of the violation or violations, the economic benefit (if any)
            resulting from the violation, any history of such violations, any good-faith
            efforts to comply with the applicable requirements, the economic impact of
            the penalty on the violator, and such other matters as justice may require.

                                                   3
2:18-cv-02288-DCN         Date Filed 11/23/20      Entry Number 127         Page 4 of 11




     33 U.S.C. § 1319(d).

              Pursuant to Rule 42 of the Federal Rules of Civil Procedure, “[f]or convenience,

     to avoid prejudice, or to expedite and economize, the court may order a separate trial of

     one or more separate issues, claims, crossclaims, counterclaims, or third-party claims.

     When ordering a separate trial, the court must preserve any federal right to a jury trial.”

     “[T]he granting of separate trials is within the sound discretion of the trial judge.” Bowie

     v. Sorrell, 209 F.2d 49, 51 (4th Cir. 1953). “Notwithstanding the broad discretion

     conferred by Rule 42(b), the party requesting separate trials bears the burden of

     convincing the court that such an exercise of its discretion will (1) promote greater

     convenience to the parties, witnesses, jurors, and the court, (2) be conducive to

     expedition and economy, and (3) not result in undue prejudice to any party.” Sentry

     Select Ins. Co. v. Guess Farm Equip., Inc., 2013 WL 5797742, at *4 (D.S.C. Oct. 25,

     2013). Courts also consider (4) the separability of the issues on which bifurcation is

     sought, (5) whether the claims are equitable or legal in nature, (6) the posture of

     discovery, and (7) the extent to which evidence would overlap. See Dodgeland of

     Columbia, Inc. v. Federated Mut. Ins. Co., 2009 WL 10710815, at *1 (D.S.C. July 15,

     2009).

              “[T]he bifurcation of issues and the separate trial of them is not the usual course

     of events,” and “[m]erely presenting some proof which supports bifurcation is not

     enough.” Dodgeland, 2009 WL 10710815, at *1 (citing 9 Charles Alan Wright, et al.,

     Federal Practice and Procedure § 2381, 2387-92, at 474 (1990) and Willemijn

     Houdstermaatschaapij BV v. Apollo Computer Inc., 707 F.Supp. 1429, 1433-34 (D. Del.




                                                    4
2:18-cv-02288-DCN           Date Filed 11/23/20     Entry Number 127         Page 5 of 11




     1989)). “Nothing else appearing, a single trial will be more expedient and efficient.” Id.

     (citing Industrias Metalicas Marva, Inc. v. Lausell, 172 F.R.D. 1, 2 (D.P.R. 1997)).

             As an initial matter, the court points out the limited practical effect of a potential

     bifurcation order. Given the nature of this Clean Water Act action, a trial in this case

     necessarily must take place in two separate phases—under the first, the jury will

     determine liability and under the second, if necessary, the court will impose penalties. In

     this way, the trial is already bifurcated between a liability phase and a penalty phase. In

     other words, this case is already bifurcated in the traditional sense. The only effect of a

     potential order to bifurcate would be to put off discovery relevant to the penalty phase of

     trial until after a jury determines liability in the liability phase. As such, the potential

     prejudice that might result if the court declines bifurcation is limited. Either way, the

     jury will hear only evidence that is relevant to the question of liability, and the court will

     conduct the penalty phase of the trial only if the jury finds that defendants are liable in

     the liability phase.

             Effectively, defendants’ request is one to bifurcate discovery. The only evidence

     that is exclusively relevant to the penalty phase of the trial is evidence of defendants’

     financial condition, meaning that the sole practical consequence of bifurcation in this

     case would be that defendants need not respond to discovery requests about their

     financial condition until after a jury determines defendants’ liability. Put another way,

     the sole effect of bifurcation would be defendants’ ability to avoid certain discovery

     requests. Courts have found that bifurcation is an inappropriate vehicle to avoid

     discovery requests. See Creative Home Designs, Inc. v. Fred Francis Builders, L.P.,

     2006 WL 2469379, at *2 (M.D. Tenn. Aug. 25, 2006) (denying a motion to bifurcate



                                                    5
2:18-cv-02288-DCN        Date Filed 11/23/20        Entry Number 127          Page 6 of 11




     where “Defendants [we]re seeking to avoid responding to Plaintiff’s discovery

     requests.”). The only possible prejudice that could result from the court’s refusal to

     bifurcate is that that defendants will be compelled to produce financial records that may

     not be used in the event that a jury determines that defendants are not liable. Such a

     concern is, at most, minimally prejudicial and thus weighs heavily against bifurcation.

             Other relevant factors also weigh against bifurcation, including the central

     concerns of convenience and efficiency. As the government explains, “to determine the

     amount of civil penalties and the appropriate injunctive relief, the Court will need to

     consider some of the same evidence and hear from many of the same witnesses as the

     jury will consider in determining liability.” ECF No. 114 at 5. For example,

             evidence from Defendants’ past and current employees—to include their
             documents and communications—is expected to prove that Defendants are
             the ones who caused the discharge of the pollutants, and those same
             witnesses are expected to provide evidence in support of the penalty factors
             that will counter claims by Defendants of good-faith efforts they may claim
             to have taken to comply with the applicable requirements. Further, the
             expert reports by Dr. Darden and Dr. Dennis (and any future reports and
             depositions by these experts) will be used as evidence to establish liability
             elements—(a) the discharge (b) of any pollutant (c) from any point source
             (d) into waters of the United States—and penalty factors, like the
             seriousness of the violation.

     Id. If the court bifurcates the liability and penalty phases, the government would have to

     conduct separate depositions for, and serve separate discovery requests on, the same

     witnesses, likely months apart from one another. Obviously, convenience favors

     gathering all the relevant evidence at once. Moreover, it will be much more efficient for

     the witnesses to testify at a single trial rather than at separate trials, distant in time. See

     Dodgeland, 2009 WL 10710815, at *2 (“Even if the issues are separable for purposes of

     the Seventh Amendment, a court will likely decline to bifurcate if there will be a



                                                     6
2:18-cv-02288-DCN          Date Filed 11/23/20     Entry Number 127         Page 7 of 11




     significant overlap of evidence at the two trials which would make separation inefficient

     and inexpedient.”).

              Defendants’ analysis of the efficiency factor lacks logical support. Defendants

     claim that bifurcation will be more convenient because the parties dispute a preliminary

     issue of liability—the government’s jurisdiction over the waters into which defendants

     allegedly made discharges. If this issue is decided in favor of defendants, they conclude,

     “the extent of proceedings and the scope of any remedy” will be “severely limit[ed].”

     ECF No. 121 at 5. In other words, defendants argue that a finding during the liability

     phase of trial could eliminate the need for the court to undergo the penalty phase. Of

     course, this is true whether or not the court grants the motion to bifurcate. In the event

     that the jury finds defendants are not liable, the court will not conduct the penalty phase

     of the trial. As discussed above, the only practical effect of bifurcation would be to delay

     defendants’ disclosure of their financial condition until after their liability is determined.

     While such a result may be slightly more convenient for defendants, it is considerably

     less convenient for the government and the witnesses involved and clearly a less efficient

     use of judicial resources. As such, bifurcation is in no way more efficient than a single

     trial.

              Moreover, defendants have not shown that they will be unduly prejudiced absent

     bifurcation. There is no dispute that the financial condition of defendants is relevant to

     the court’s potential assessment of civil penalties. Defendants argue that there are

     significant jurisdictional issues that the government must overcome to prove that the

     defendants are liable. As such, defendants contend that they would be prejudiced by

     engaging in the “herculean effort” of producing discovery relevant to the penalty phase



                                                    7
2:18-cv-02288-DCN         Date Filed 11/23/20    Entry Number 127         Page 8 of 11




     prior to a determination of liability. ECF No. 64 at 4. The court fails to see how

     producing relevant discovery is unduly prejudicial. To be sure, defendants might produce

     records that go unused if the jury finds that they are not liable under the Clean Water Act.

     But producing financial records that may or may not be used at trial is not unfairly

     prejudicial. And despite defendants’ contention, the court is unconvinced that producing

     basic financial records for seven companies and one individual will necessitate a

     “herculean effort.” Courts regularly compel Clean Water Act defendants to produce

     evidence of their financial condition. See, e.g., Baykeeper v. Kramer Metals, Inc., 2009

     WL 10671577, at *4 (C.D. Cal. Feb. 27, 2009) (“[D]efendant’s financial information is

     clearly relevant to plaintiff’s claims . . . under the Clean Water Act.”). Defendants have

     presented no argument or precedent that convinces the court that bifurcation is

     appropriate here.1

            Additionally, defendants have previously indicated to the court that bifurcated

     discovery is unnecessary in this case. In the parties’ joint Rule 26(f) proposed discovery

     plan, defendants and the government were asked to address “whether discovery should be

     conducted in phases or be limited to or focused on particular issues.” ECF No. 34 ¶ 2.

     The parties answered as follows: “Discovery is needed as to the issues underlying

     Plaintiff’s claims and the facts and circumstances surrounding allegations in the




            1
               Defendants support their argument with citation to two bifurcated Clean Water
     Act cases. In one, the Ninth Circuit merely notes as part of the case’s procedural history
     that the district court granted a motion to bifurcate but does not otherwise consider the
     issue. Russian River Watershed Prot. Comm. v. City of Santa Rosa, 142 F.3d 1136, 1140
     (9th Cir. 1998). In the other, a district court granted a motion to bifurcate in a single
     sentence without engaging in any analysis. United States v. Sargent Cty. Water Res.
     Dist., 876 F. Supp. 1081, 1089 (D.N.D. 1992). These cases fail to convince the court that
     bifurcation is appropriate here.
                                                  8
2:18-cv-02288-DCN       Date Filed 11/23/20       Entry Number 127        Page 9 of 11




     Compliant. Discovery need not be conducted in phases, or be limited to or focused upon

     particular issues.” Id. (emphasis added). Defendants’ previous representation to the

     court that discovery need not be bifurcated weighs heavily against bifurcation at this

     stage. For all these reasons, the court denies the motion to bifurcate.

            B. Motion to Compel

            Federal Rule of Civil Procedure 26 provides that, unless otherwise limited by

     court order,

            [p]arties may obtain discovery regarding any non-privileged matter that is
            relevant to any party’s claim or defense and proportional to the needs of the
            case, considering the importance of the issues at stake in the action, the
            amount in controversy, the parties’ relative access to relevant information,
            the parties’ resources, the importance of the discovery in resolving the
            issues, and whether the burden of expense of the proposed discovery
            outweighs its likely benefit.

     Fed. R. Civ. P. 26(b)(1). Notably, “[i]nformation within this scope of discovery need not

     be admissible in evidence to be discoverable.” Id. “The scope and conduct of discovery

     are within the sound discretion of the district court.” Columbus–Am. Discovery Grp. v.

     Atl. Mut. Ins. Co., 56 F.3d 556, 568 n. 16 (4th Cir. 1995) (citing Erdmann v. Preferred

     Research, Inc. of Ga., 852 F.2d 788, 792 (4th Cir. 1988)); see also U.S. ex rel. Becker v.

     Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (stating that district

     courts are afforded “substantial discretion . . . in managing discovery”).

            If a party declines to comply with a discovery request, the serving party “may

     move for an order compelling an answer, designation, production, or inspection.” Fed. R.

     Civ. P. 37(a)(3)(B). An evasive or incomplete disclosure, answer, or response, “must be

     treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4). District

     courts have “wide latitude in controlling discovery and [their] rulings will not be



                                                  9
2:18-cv-02288-DCN       Date Filed 11/23/20       Entry Number 127          Page 10 of 11




     overturned absent a showing of clear abuse of discretion.” Ardrey v. United Parcel

     Service, 798 F.2d 679, 683 (4th Cir. 1986); In re MI Windows & Doors, Inc. Prod. Liab.

     Litig., 2013 WL 268206, at *1 (D.S.C. Jan. 24, 2013).

             In its motion to compel, the government asks the court to compel defendants’

     compliance with several requests for production of defendants’ financial records. There

     is no dispute that the financial condition of defendants is relevant to the penalty phase of

     a potential trial. See 33 U.S.C. § 1319(d) (requiring the court to consider “the economic

     benefit (if any) resulting from the violation” and “the economic impact of the penalty on

     the violator”); see also United States v. Smithfield Foods, Inc., 972 F. Supp. 338, 353

     (E.D. Va. 1997) (“[T]he court is required to consider the economic impact of the penalty

     on the violator. In doing so, the court may consider appropriate economic indicators of a

     company’s financial status.”). Indeed, at the hearing on the motions, counsel for

     defendants conceded that defendants production of financial records was a matter of

     “when not if.” Defendants’ grounds for non-compliance with the government’s requests

     for production are rooted in the motion to bifurcate. In other words, defendants wish to

     put off producing their financial records until after the liability phase of trial, at which

     point such production might be unnecessary. For the reasons discussed above, the court

     declines to bifurcate. As such, defendants are without a basis to refuse to respond to the

     government’s discovery requests.2 The court therefore grants the motion to compel and



             2
               At the hearing on the motions, counsel for defendants argued that evidence of
     defendants’ financial condition might be made irrelevant by a stipulation that defendants
     can afford to pay court-imposed penalties. Not so. The purpose of the court’s
     consideration of a Clean Water Act violator’s financial condition is to assess the punitive
     effect that imposed penalties will have, not merely to ensure that a violator can afford to
     pay. See 33 U.S.C. § 1319(d) (requiring that the court assess “the economic impact of
     the penalty on the violator”).
                                                   10
2:18-cv-02288-DCN      Date Filed 11/23/20     Entry Number 127       Page 11 of 11




     orders defendants to produce the financial documents the government seeks in its

     requests for production.

                                      III. CONCLUSION

            For the foregoing reasons the court GRANTS the motion to compel and DENIES

     the motion to bifurcate.

            AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

     November 23, 2020
     Charleston, South Carolina




                                                11
